DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 requires the second flexible display panel to be configured to be stored inside the roof and positioned in a back of the driver’s seat.  This appears to be a contradiction.  
Claim 12 requires the second flexible display panel to be configured to be stored inside the roof and positioned in a back of the driver’s seat.  This appears to be a contradiction.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,434,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,205,356. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,434,847 in view of DaSilva (7,156,444).  The patent does claims everything except the shutter.  It would have been obvious to one of ordinary skill in the art to provide a shutter that can be stored in the roof of patent, as taught by Da Silva, above the first flexible display panel to provide a windshield covering that prevents ice and snow build up and block light from entering the vehicle through the windshield.  
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,205,356 in view of DaSilva (7,156,444).  The patent does claims everything except the shutter.  It would have been obvious to one of ordinary skill in the art to provide a shutter that can be stored in the roof of patent, as taught by Da Silva, above the first flexible display panel to provide a windshield covering that prevents ice and snow build up and block light from entering the vehicle through the windshield.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yetukuri et al. (US 2012/0268665).
Yetukuri et al. discloses a vehicle comprising a first flexible display (72) stored inside the headliner (70) of the roof, as shown in Figure 8.  A driving means in a shaft portion is configured to drive the first flexible display panel (72), as disclosed in paragraph [0031].  A control portion is electrically connected to the first flexible display panel and the driving means to operate the first display panel (72).  An automatic deployment of the first display panel (72) is disclosed in paragraph [0031].  This requires a control portion.  The first display panel (72) is wound by a winding mechanism when the first display panel (72) is stored inside the roof, as disclosed in paragraph [0031].   In reference to claim 6, the first flexible display screen (72) is positioned in front of a driver’s seat.  Additional flexible display panels (42,72) can be stored inside the roof and the back of the driver’s seat, as shown in Figures 5 and 8 and disclosed in paragraphs [0032] and [0035].   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yetukuri et al. (US 2012/0268665) in view of Da Silva (7,156,444).
Yetukuri et al. discloses a vehicle comprising a first flexible display (72) stored inside the headliner (70) of the roof, as shown in Figure 8.  A driving means in a shaft portion is configured to drive the first flexible display panel (72), as disclosed in paragraph [0031].  A control portion is electrically connected to the first flexible display panel and the driving means to operate the first display panel (72).  An automatic deployment of the first display panel (72) is disclosed in paragraph [0031].  This requires a control portion.  The first display panel (72) is wound by a winding mechanism when the first display panel (72) is stored inside the roof, as disclosed in paragraph [0031].   In reference to claim 12, the first flexible display screen (72) is positioned in front of a driver’s seat.  Additional flexible display panels (42,72) can be stored inside the roof and the back of the driver’s seat, as shown in Figures 5 and 8 and disclosed in paragraphs [0032] and [0035].   However, Yetukuri et al. does not disclose the shutter.
Da Silva teaches providing a shutter (70) that can be stored inside the roof, as shown in Figures 4 and 5 and disclosed on lines 37-42 of column 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a shutter that can be stored in the roof of Yetukuri et al., as taught by Da Silva, above the first flexible display panel to provide a windshield covering that prevents ice and snow build up and block light from entering the vehicle through the windshield.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        September 13, 2022